On Petition foe a Reheaeing.
Niblack, J.
One of the grounds of complaint preferred by a petition for a rehearing is, that we did not make specific rulings upon certain cross errors assigned by the appellee, and another is, that if the judgment ought to have been re*547versed, it should have been so ordered upon the cross errors assigned as above stated.
Filed Nov. 21, 1885.
Cross error is assigned primarily to prevent a reversal of the judgment by showing that whatever error, abstractly considered, may have been committed against the appellant during the progress of the cause, he has still no reason to complain of the ultimate decision against him from which he appeals, and secondarily, in the event that the judgment shall be reversed, that the appellee may obtain a ruling of this court upon the question or questions intermediately decided against him, for the guidance of the court below after the cause shall be remanded. Buskirk Pr. 119.
When such error has intervened as induces the appellee to believe either that the judgment ought to be, or will be, reversed, it is competent for him to confess error, and thus to cause, without delay, a reversal of the judgment, but no case has been cited, and we know of none, in which a judgment has been reversed upon cross error, where, as in this case, the áppellee insisted upon an affirmance of the judgment.
In this case all the material questions presented by the assignment of cross errors were in legal effect passed upon either directly or inferentially by the arguments and illustrations used in, or the conclusions reached by, the original opinion. Hence no injustice was done to the appellee by not specifically noticing his assignment of cross errors.
Other grounds of complaint are urged against the original opinion, but they present nothing that was not substantially considered at the former hearing.
The petition for a reheai'ing is overruled.